Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prosecution history provides evidence for allowability. The applicant has amended claim 1 to recite the limitations of canceled claim 9.  As described under Allowable Subject Matter section in the last action, the examiner has searched for the particular T-cell receptor domains recited in claim 9 using GoogleScholar and in patent literature databases. The examiner was unable to find this nomenclature in the literature. Therefore, the examiner concludes the subject matter of claim 1 is allowable.  The applicant has introduced new claims 30-33.  Additionally, the examiner has requested a STIC search for all the sequences listed in the current claims. No prior art sequences were discovered that meet the criteria of claims 30-33.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-6 and 10-33 are allowed.

Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SCOTT LONG/
Primary Examiner, Art Unit 1633